       Case 3:17-cv-06779-RS Document 203 Filed 02/08/19 Page 1 of 3



1    Neal A. Potischman (SBN 254862)
     Serge A. Voronov (SBN 298655)
2    1600 El Camino Real
     Menlo Park, California 94025
3
     Tel: (650) 752-2000
4    Fax: (650) 752-2111
     neal.potischman@davispolk.com
5    serge.voronov@davispolk.com

6    Edmund Polubinski, III (pro hac vice)
     Andrew S. Gehring (pro hac vice)
7
     DAVIS POLK & WARDWELL LLP
8    450 Lexington Avenue
     New York, New York 10017
9    Tel: (212) 450-4000
     Fax: (212) 701-5800
10   edmund.polubinski@davispolk.com
     andrew.gehring@davispolk.com
11
12   Counsel for Defendant Tezos Stiftung

13                                UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15
     IN RE TEZOS SECURITIES LITIGATION            Master File No. 17-cv-06779-RS
16
                                                  CLASS ACTION
17
     This document relates to:
18                                                DEFENDANT TEZOS STIFTUNG’S
                   ALL ACTIONS.                   RESPONSE TO PLAINTIFFS’ MOTION
19                                                TO SUBSTITUTE LEAD PLAINTIFF

20                                                Date:       March 7, 2019
                                                  Time:       1:30 p.m.
21
                                                  Dept.:      Courtroom 3, 17th Floor
22                                                Judge:      Hon. Richard Seeborg

23
24
25
26
27
28
       Case 3:17-cv-06779-RS Document 203 Filed 02/08/19 Page 2 of 3



1           Defendant Tezos Stiftung (the “Tezos Foundation”) hereby joins in the relief requested

2    by Defendants Arthur Breitman, Kathleen Breitman, and Dynamic Ledger Solutions Inc. [Dkt.

3    No. 201] that the Court (1) reopen the Private Securities Litigation Reform Act lead plaintiff

4    selection process, (2) require the substitute lead plaintiff or plaintiffs to file an amended

5    complaint that sets forth their residency, their location at the time of any contribution to the July

6    2017 fundraiser, and their knowledge of the Contribution Terms prior to making such

7    contribution, permitting the defendants an opportunity to respond to such amended pleading

8    pursuant to Federal Rule of Civil Procedure 12, and (3) deny the pending motion for class

9    certification without prejudice. The Tezos Foundation believes that such an approach would be

10   most efficient for the Court and all parties. The Tezos Foundation takes no position on which

11   lead plaintiff or plaintiffs, or plaintiffs’ counsel, the Court should appoint to prosecute this matter.

12
13
14
15

16
17
18

19
20

21
22
23
24
25
26
27
28
                                                        1
     DEFENDANT TEZOS STIFTUNG’S RESPONSE TO PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
     MASTER FILE NO. 17-CV-06779-RS
       Case 3:17-cv-06779-RS Document 203 Filed 02/08/19 Page 3 of 3



1    Dated: February 8, 2019                      DAVIS POLK & WARDWELL LLP
2                                                By:       /s/ Neal A. Potischman
                                                           Neal A. Potischman (SBN 254862)
3
                                                           Serge A. Voronov (SBN 298655)
4                                                          1600 El Camino Real
                                                           Menlo Park, California 94025
5                                                          Telephone: (650) 752-2000
                                                           Facsimile: (650) 752-2111
6                                                          Email:       neal.potischman@davispolk.com
                                                                        serge.voronov@davispolk.com
7
                                                           Edmund Polubinski III (pro hac vice)
8                                                          Andrew S. Gehring (pro hac vice)
                                                           DAVIS POLK & WARDWELL LLP
9                                                          450 Lexington Avenue
10                                                         New York, New York 10017
                                                           Telephone: (212) 450-4000
11                                                         Facsimile: (212) 701-5800
                                                           Email:     edmund.polubinski@davispolk.com
12                                                                    andrew.gehring@davispolk.com

13                                                         Grant P. Fondo (SBN 181530)
                                                           GOODWIN PROCTER LLP
14                                                         601 Marshall Street
15                                                         Redwood City, California 94063
                                                           Telephone: (650) 752-3100
16                                                         Facsimile: (650) 853-1038
                                                           Email:     gfondo@goodwinlaw.com
17
                                                           Nicholas A. Reider (SBN 296440)
18                                                         GOODWIN PROCTER LLP
                                                           Three Embarcadero Center
19
                                                           San Francisco, California 94111
20                                                         Telephone: (415) 733-6000
                                                           Facsimile: (415) 677-9041
21                                                         Email:     nreider@goodwinlaw.com
22                                                         Daniel P. Roeser (pro hac vice)
                                                           Charles A. Brown (pro hac vice)
23
                                                           GOODWIN PROCTER LLP
24                                                         620 Eighth Avenue
                                                           New York, New York 10018
25                                                         Telephone: (212) 813-8800
                                                           Facsimile: (212) 355-3333
26                                                         Email:     droeser@goodwinlaw.com
27                                                                    cbrown@goodwinlaw.com

28                                                         Attorneys for Defendant Tezos Stiftung

                                                       2
     DEFENDANT TEZOS STIFTUNG’S RESPONSE TO PLAINTIFFS’ MOTION TO SUBSTITUTE LEAD PLAINTIFF
     MASTER FILE NO. 17-CV-06779-RS
